DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments filed 11/02/2021 has been entered. Claims 1-7 and 21 are currently pending where claims 8-20 have been cancelled from consideration. 

Allowable Subject Matter
Claims 1, 2, 4-7, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 has been amended to include the claim language of “the startup circuit comprises a first circuit constituting a first path and a second circuit constituting a second path, the first circuit and the second circuit applying the driving power supply voltage to the driving circuit, the first circuit is a circuit that conducts over at least a period of the first stage from when the power supply voltage is applied to the input terminal and that does not conduct over a period of the third stage, and the second circuit is a circuit that conducts after the second stage” which further clarifies the start-up circuit. The current rejection using the Sharp reference would require hindsight rationale to reconstruct the claims as set forth. 
Claim 21 is a new claim that is a combination of claim 1 and claim 6. Claim 21 requires the language “the startup circuit: includes a semiconductor element for controlling the driving power supply voltage, and outputs the driving power supply voltage by using the first stage and the second stage, wherein: during the first stage the driving power supply voltage is increased to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746